Citation Nr: 1821164	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to a compensable rating for right elbow epicondylitis prior to May 13, 2011, and an increased rating greater than 10 percent thereafter.

5.  Entitlement to an increased rating greater than 10 percent for left elbow epicondylitis.

6.  Entitlement to a compensable rating for right foot heel spur with enthesophyte.

7.  Entitlement to an increased rating greater than 10 percent for left foot heel spur with enthesophyte.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978 and from April 1985 to April 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for carpal tunnel syndrome of the right and left wrists, entitlement to increased ratings for right and left elbow disabilities, and entitlement to a compensable initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right foot heel spur is manifested by no more than moderate disability.

2.  The Veteran's left foot heel spur is manifested by no more than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent, but no greater, for a right foot heel spur have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5024 (2017).

2.  The criteria for an increased rating greater than 10 percent for a left foot heel spur have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5024 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  A letter dated in August 2011 satisfied the duty to notify provisions as to the claims decided herein.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified private treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examinations with respect to his claims in September 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's right and left heel spur disabilities under the pertinent diagnostic code rating criteria.  Although the September 2013 VA examination is over four years old, the duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Additionally, the Veteran has not indicated that his right and left heel spur disabilities have worsened in severity since the September 2013 VA examination.  Accordingly, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the February 2017 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that increased disability ratings are warranted for his service-connected right and left heel spur disabilities.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right heel spur disability is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5284.  His left foot heel spur is rated as 10 percent disabling under the same rating criteria.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated code in this case may be read to show that benign new growths of the bones is the service-connected disorder, which was also rated as other foot injuries.  

Under Diagnostic Code 5015, benign new growths of the bones is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  

Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Id.  That rating is not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).

The words "moderate," "moderately severe," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

VA treatment records from 2010 through 2014 are negative for any complaints of or treatment for right or left heel spurs.

In September 2011, the Veteran underwent a VA examination.  The Veteran stated that he experienced pain in his feet when standing for more than 15 minutes.  He described the pain as discomfort, and rated its severity as a 4 on a 1 to 10 scale.  He noted that he experienced pain in his feet on a daily basis, and that it was aggravated by walking and alleviated by resting.  Physical examination showed no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries, or bilateral weak foot.  There was mild tenderness to palpation of the left heel and no tenderness to palpation of the right heel.  There was full range of motion of the bilateral ankles and no weakness.  The Veteran denied the use of any assistive devices as a normal or occasional mode of locomotion.  X-rays of the feet showed plantar calcaneal spurs and Achilles insertion enthesophytes, bilaterally.  The diagnosis was bilateral heel spurs.  The examiner remarked that the Veteran's foot condition impacted his ability to work, as he experienced pain in his heels and had to quit what he was doing after standing at his work table.  The examiner noted that the Veteran required a break for three to four hours when that occurred.

In September 2013, the Veteran underwent another VA examination.  The Veteran complained of pain in the bilateral heels while at rest and with prolonged standing and walking and with the first few steps in the morning.  He explained that he tries to sit with his heels off of the floor to alleviate the pain.  He denied arch and forefoot pain as well as current treatment.  He indicated that he used shoe inserts in the past, but not for a while.  Physical examination was negative for Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, other foot injuries, and bilateral weak foot.  The examiner classified the severity of the Veteran's right and left foot disabilities as "moderate" and reported that the foot condition did not chronically compromise weight bearing or require arch supports, custom orthotic inserts, or shoe modifications.  The diagnosis was heel spurs of the bilateral feet.  The examiner also reported that the Veteran's foot conditions did not impact his ability to work.

During his February 2017 hearing before the Board, the Veteran testified that his right and left heel spur disabilities caused pain.  He explained that, at times, he was unable to bear weight on his feet.  He noted that he did not always feel pain in his heels, and when the pain occurred, it lasted for approximately two to three weeks before subsiding.  He also reported that the episodes of pain occur approximately every couple of months, and not on a daily basis.

After thorough review of the evidence of record, the Board concludes that an increased rating of 10 percent is warranted for the Veteran's right heel spur disability.  The September 2013 VA examiner found that the Veteran's right heel disability was "moderate" in severity.  Under Diagnostic Code 5284, a 10 percent rating is warranted for other foot injuries which are moderate in severity.  Accordingly, a 10 percent rating is granted for the Veteran's right heel spur disability.

However, increased ratings greater than 10 percent are not warranted for either the Veteran's right or left heel spur disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5284 (2017).

The Veteran's left foot heel spur and right foot heel spur have been rated under Diagnostic Code 5015, for bones, new growths, benign.  Initially, the Board notes that a rating in excess of 10 percent is not warranted under Diagnostic Code 5003, because the Veteran's left foot heel spur and right foot heel spur do not affect a group of minor joints and there is no evidence of incapacitating episodes.  

Consistent with Diagnostic Code 5284, the weight of the evidence shows moderate impairment associated with the left heel spur and the right heel spur, not moderately-severe or severe.  The competent medical and lay evidence demonstrates that the Veteran's left foot heel spur and right foot heel spur disabilities are manifested by foot pain while standing and walking and upon awakening, and result in functional loss due to interference with standing and walking.  The evidence also demonstrates that the Veteran's symptoms do not occur continuously, and that they occur once every couple of months, lasting for two to three weeks.  Based on the VA examinations and the Veteran's lay testimony, the Board concludes that the Veteran's right and left heel spur disabilities have been manifested by symptoms which more nearly approximate the equivalent of a moderate foot injury.  

At no point during the appeal period does the evidence demonstrate that ratings in excess of 10 percent are warranted for the Veteran's right and left foot heel spur disabilities.  None of the medical evidence classifies the severity of the Veteran's disabilities as moderately severe or severe at any point during the appeal period.  Additionally, the Veteran's testimony does not describe symptomatology more closely approximating moderately severe or severe disabilities.  The Veteran's only symptom associated with his foot disabilities is pain, which he explained did not occur on a constant basis, as he noted that the pain flared only every couple of months and lasted for two to three weeks.  He further reported that the pain usually passed approximately one hour after it began.  Accordingly, increased ratings greater than 10 percent are not warranted for the Veteran's right and left heel spur disabilities under Diagnostic Codes 5015 or 5284.

The Board has also considered whether increased ratings greater than 10 percent are warranted under other diagnostic codes pertaining to the foot.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as the evidence does not reflect diagnoses of weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or flatfoot, increased evaluations are not warranted under those diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2017).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased ratings are not warranted during the period on appeal on the basis of functional loss due to pain in this case, as those symptoms are already contemplated by the criteria of Code 5284.  Although the Veteran reported flare-ups of right and left heel pain, the basis for the current ratings is the pain experienced during those flare-ups, as the Veteran reported that he is asymptomatic when not experiencing a flare-up.  Accordingly, the Veteran's symptoms during flare-ups are fully considered in the currently assigned ratings.

In conclusion, the Board finds that the preponderance of the evidence supports an increased rating of 10 percent, but no greater, for the Veteran's right foot heel spur disability.  The preponderance of the evidence is against ratings greater than 10 percent for the right and left heel spur disabilities during the entire time on appeal; as such, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

The Board has considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2017); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the symptoms of the Veteran's service-connected right and left heel spur disabilities are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's right and left heel spur disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Consequently, the Board finds that the schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Last, the Board is cognizant of the ruling of the U.S. Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that he is retired.  He has not alleged, and the evidence does not show, that he is unemployable due to his service-connected right or left foot disabilities.  Accordingly, the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to an increased rating of 10 percent, but no greater, for the right foot heel spur disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased rating greater than 10 percent for the left foot heel spur disability is denied.


REMAND

During his February 2017 hearing before the Board, the Veteran reported that he received treatment for his right and left elbow disabilities at the VA Medical Center in Clarksburg, and that he had undergone X-rays or a magnetic resonance imaging (MRI) scan.  Review of the Veteran's claims file shows that VA treatment records from the Clarksburg VAMC through July 2014 have been associated with the claims file; however, the most recent medical records addressing either elbow are dated in 2005.  As the Veteran has reported more recent treatment for his elbow disabilities at the Clarksburg VAMC, and the most recent VA medical records showing treatment for either elbow disability is dated in 2005, the RO should obtain all VA treatment records pertinent to the Veteran's service-connected right and left elbow disabilities since 2005 and associate them with the claims file.  See 38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

The Veteran was provided a VA examination addressing the etiology of his carpal tunnel syndrome of the right and left wrists in September 2011.  The September 2011 opinion concluded that the Veteran's bilateral carpal tunnel syndrome was not caused by his right or left elbow disabilities because "carpal tunnel is not caused by epicondylitis."  However, the VA examiner did not provide an opinion as to whether the Veteran's carpal tunnel syndrome of the right or left wrists was aggravated by his service-connected right or left elbow disabilities.  Additionally, the examiner did not provide an opinion as to whether the Veteran's carpal tunnel syndrome was directly related to service.  In that regard, the Veteran's service treatment records, including an August 2001 examination, document complaints of left wrist pain during service.  Accordingly, the September 2011 VA opinion is inadequate, and a new VA examination is necessary to determine whether the Veteran's carpal tunnel syndrome of the right or left wrists were incurred in or caused by active duty service, and whether they were caused or aggravated by his service-connected right and left elbow disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Last, the Veteran should be provided with a new VA examination to assess the current severity of his service-connected bilateral hearing loss.  Review of the record reflects that the Veteran last underwent a VA audiological examination in September 2013.  During his February 2017 hearing before the Board, he testified that his hearing loss had worsened in severity since that time.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the evidence reflects that the Veteran's bilateral hearing loss disability may have worsened in severity since he was last examined over four years ago, a new VA examination is warranted to determine the current severity of his bilateral hearing loss.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claims since 2005 and associate them with the claims file, to specifically include any X-rays or MRI reports relevant to the Veteran's service-connected elbow disabilities.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a new VA examination by an appropriate physician to determine the nature and etiology of his carpal tunnel syndrome of the right and left wrists.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements and testimony, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's carpal tunnel syndrome of the right or left wrists was caused by or incurred during his active duty service?

*Is it at least as likely as not that the Veteran's carpal tunnel syndrome of the right or left wrists was caused or aggravated by his service-connected right and left elbow disabilities.

Aggravation is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  

4.  Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the RO must return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


